Citation Nr: 9912426	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-43 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), for the period from 
May 3, 1995 to May 21, 1996.

2.  Entitlement to service connection for substance abuse, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  In 
January 1983, the veteran submitted a claim of entitlement to 
service connection for PTSD.  In April 1983, the RO denied 
that claim, and notified the veteran of that decision at his 
last known address.  The veteran did not appeal that denial 
within one year of his notification, and thus, that decision 
became final.  See 38 C.F.R. § 19.118 (1982).  On May 3, 
1995, the veteran submitted a petition to reopen the 
previously and finally denied PTSD claim.  Later in May 1995, 
he submitted a claim of service connection for substance 
abuse, which he alleged was secondary to PTSD.  In May 1996, 
the RO entered a decision that reopened and granted the claim 
of service connection for PTSD, effective May 3, 1995, and 
assigned a 50 percent rating therefor.  The May 1996 decision 
also denied service connection for substance abuse, claimed 
as secondary to PTSD.  The instant appeal arose from that 
decision.  See June 1996 notice of disagreement (NOD), July 
1996 statement of the case (SOC), and August 1996 VA Form 9 
(Appeal to the Board of Veterans' Appeals).  (The Board notes 
that the July 1996 SOC was adequate for purposes of 
conferring jurisdiction on the Board because it referred to 
the issue on appeal as "evaluation" of PTSD, especially 
when viewed in light of the August 1998 supplemental SOC 
(SSOC), discussed infra.  Fenderson v. West, 12 Vet. 
App. 119, 125-26, 132 (1999).)

In August 1998, the RO granted a 70 percent schedular rating 
for PTSD for the period from May 3, 1995 through May 20, 
1996, and a 100 percent schedular rating for PTSD effective 
May 21, 1996.  See August 1998 rating decision and SSOC.  
Apparently, this decision represents the RO's application of 
a "staged" rating.  See Fenderson, 12 Vet. App. at 126, 
citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (1998).  
Specifically, the rationale for the RO's decision regarding 
PTSD was that the veteran had last been employed on May 20, 
1996, according to a June 1996 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), and that therefore, pursuant to the rating 
criteria in effect in May 1995, when the veteran submitted 
his claim, a 100 percent schedular rating was warranted only 
after May 20, 1996.  See 38 C.F.R. §4.132, Diagnostic Code 
9411 (1994) (100 percent schedular rating warranted where 
claimant is demonstrably unable to obtain or retain 
employment); and cf. 38 C.F.R. § 4.130 (1998); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In an August 
1998 response, the veteran's representative contended that 
entitlement to unemployability, effective from May 3, 1995, 
was warranted.  Thus, with respect to PTSD, the issue 
remaining before the Board is whether the veteran is entitled 
to a rating in excess of 70 percent for the period from 
May 3, 1995, to May 21, 1996.

The Board notes, by way of procedural history, that during 
the pendency of the instant appeal, the veteran submitted 
certain claims for temporary total ratings, pursuant to 
38 C.F.R. § 4.29, in October 1997, February 1998, and July 
1998.  These claims were granted (either explicitly or de 
facto) by rating decisions of January 1998, April 1998, and 
August 1998, respectively.

In the decision that follows, the Board determines that a 100 
percent schedular rating is warranted for PTSD for the period 
from May 3, 1995 to May 21, 1996.  Thus, the veteran's claims 
of entitlement to a "temporary" total rating for 
hospitalization for the period of April 12, 1996 to July 10, 
1996, and to a total disability rating based on individual 
unemployability, are mooted.  38 C.F.R. §§ 4.16(a), 4.29(c) 
(1998); Mokal v. Derwinski, 1 Vet. App. 11 (1990).  See June 
1996 claims, April 1998 rating decision, May 1998 NOD, June 
1998 SOC, and July 1998 VA Form 9.  The veteran's claim of 
service connection for substance abuse is addressed in the 
remand which follows the decision below.  



FINDING OF FACT

The veteran was demonstrably unable to retain employment due 
to service-connected PTSD during the period from May 3, 1995 
to May 21, 1996.


CONCLUSION OF LAW

A schedular evaluation of 100 percent is warranted for PTSD 
for the period from May 3, 1995 to May 21, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.132, 
Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The representative contends that the veteran is entitled to 
additional compensation for the period from May 3, 1995 to 
May 21, 1996, because during that time the veteran was 
unemployable due to service-connected PTSD.  See August 1998 
letter from representative to the RO.  The Board agrees for 
the following reasons.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1994 and 
1998).  Separate diagnostic codes identify the evaluations to 
be assigned to the various disabilities.  Id.

In the present case, the diagnostic code that has been used 
to evaluate the veteran's service-connected PTSD, Diagnostic 
Code 9411, was amended during the pendency of his appeal.  
See Schedule for Rating Disabilities; Mental Disorders, 61 
Fed. Reg. 52,695, 52,700 (Oct. 8, 1996); 38 C.F.R. § 4.125 
(1996); 60 Fed. Reg. 54,286 (Oct. 26, 1995); and compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994) with 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When a regulation 
changes during the pendency of a claim for VA benefits, and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the period in 
question-May 3, 1995, to May 21, 1996-preceded the 
effective date of the new criteria, which was November 7, 
1996.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  Consequently, the 
Board will address only the criteria in effect for the time 
period in question.  38 U.S.C.A. § 5110(g) (West 1991).

In this regard, the Board notes that, under the old rating 
criteria, a 100 percent schedular evaluation was warranted 
where the veteran was demonstrably unable to "obtain or 
retain" employment due to PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994); Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).  Here, during the relevant period, the 
veteran underwent VA hospitalizations for treatment for the 
following psychiatric disorders:  PTSD, polysubstance abuse, 
depressive behavior with suicidal and homicidal ideation, 
malingering, a personality disorder, panic disorder with 
agoraphobia, dysthymic disorder, and bereavement.  See VA 
hospitalization summaries dated May 1995, June 1995, and 
April 1996.  The Global Assessment of Functioning (GAF) 
scores assigned during these hospitalizations were as 
follows:  50 (May 1995), 36 (at discharge in June 1995), 50 
(on admission on April 9, 1996) and 55 (at discharge on 
April 12, 1996).  The American Psychiatric Association's 
(APA's) DIAGNOSTIC AND STATISTICAL MANUAL, Fourth edition (DSM-IV) 
provides that a GAF score is intended to rate the overall 
psychological functioning on a scale of zero to 100, with 
zero representing the lowest level of functioning.  APA's 
QUICK REFERENCE TO DSM-IV, 44, n. 1 (1994).  A GAF score of 41 
to 50 represents serious symptoms or any "serious" 
impairment in social, occupational, or school functioning, 
including inability to "keep a job."  Id. at 47; Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  Here, the only GAF score 
above 50 was the score of 55 at discharge on April 12, 1996.  
However, the evidence tends to show that shortly thereafter, 
the veteran briefly attempted work, but was unable to 
"retain" such work, see 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994), due to his PTSD symptomatology.  See June 1996 
VA Form 21-8940; RO hearing transcript [(Tr.) pp. 6-7, 9, 
11]).  In short, the overall disability picture tends to show 
that, during the relevant period, the veteran was unable to 
retain employment.

Although the multiple Axis I and Axis II diagnoses mentioned 
above present the question of whether the veteran's 
unemployability was due, in part, to nonservice-connected 
disability, the only evidence in the file which clarifies 
this issue with respect to the relevant period is a July 1995 
letter from John G. Robinson, M.D. (a private psychiatrist).  
Dr. Robinson indicated that he had treated the veteran for 
PTSD over a lengthy period, reflecting his familiarity with 
the history of the veteran's PTSD symptomatology.  Dr. 
Robinson's diagnosis was PTSD, chronic and severe, with 
depression.  His prognosis was that the veteran should be 
considered as 100 percent disabled.  Given that PTSD (with 
concomitant depression) was the only diagnosis contained in 
Dr. Robinson's letter, his prognosis strongly implies that 
the veteran was unemployable due solely to PTSD 
symptomatology (including depression), although Dr. Robinson 
did not rule out the possibility that the veteran might also 
be unemployable due to disability other than PTSD.  Given Dr. 
Robinson's familiarity with the veteran's history, the Board 
assigns relatively high probative value to his statements.  

Based on the foregoing evidence, the Board finds that the 
veteran was unable to retain employment due to PTSD 
symptomatology during the relevant period, notwithstanding 
that there is some evidence that he might also have been 
unable to retain work due to disability other than PTSD.  
This conclusion is corroborated by the April 1996 VA 
hospitalization summary, which reflects Axis I diagnoses of 
active PTSD and substance abuse "by history" only, without 
an Axis II diagnosis, and a GAF on admission of 50.  This 
tends to show that active PTSD alone was responsible for the 
low GAF on admission.  To the extent that there is any doubt 
in this regard, the evidence is in relative equipoise, and 
such doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1998).  Therefore, a 100 percent schedular rating is 
warranted for the relevant period pursuant to the old rating 
criteria.  



ORDER

A 100 percent schedular rating, pursuant to the diagnostic 
criteria in effect when the veteran submitted his claim, is 
granted for the period from May 3, 1995, to May 21, 1996, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

The claim of service connection for substance abuse, claimed 
as secondary to PTSD, must be remanded for an examination in 
order to determine the nature and etiology of the veteran's 
claimed disability, for the reasons set forth below.  

First, the nature of the claimed substance abuse is unclear 
from the present record.  For example, the April 1996 and 
March 1997 VA hospitalization summaries reflect Axis I 
diagnoses of heroin dependence by history, most likely 
secondary to PTSD, but these diagnoses raise the question as 
to whether the veteran has a current heroin dependence (as 
opposed to dependence "by history" only).  See also August 
1995 VA PTSD examination report (diagnoses of heroin 
dependence and alcohol abuse, both in remission), and 
February 1998 and June 1998 VA hospitalization summaries 
(diagnoses of polysubstance abuse "by history").  See Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); but see 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
("currency" of disability determined as of date of claim).  
Moreover, although it is clear that the veteran seeks service 
connection for alcohol, heroin, and opioid abuse, it is not 
clear as to whether he claims service connection for 
marijuana dependence, codeine abuse, cocaine abuse, hypnotics 
abuse, or simply polysubstance or mixed substance abuse.  See 
VA hospitalization summaries (March 1983, May 1983, October 
1991, May 1995 and June 1995), VA social survey (August 
1995), VA mental examination reports (May 1997 and June 
1997), and VA outpatient records (December 1982, February 
1983, May 1983 and May 1992). 

Secondly, the record presents certain etiologic questions 
which need to be considered.  For example, an August 1997 VA 
inpatient record reflects a notation that the veteran 
experiences PTSD and a "comorbid" substance abuse disorder.  
"Comorbidity" is defined as a "concomitant but unrelated 
pathologic disease process."  STEADMAN'S MEDICAL DICTIONARY 372 
(26th ed. 1995) (emphasis added).  Yet the basis for an 
assessment of such comorbid PTSD and substance abuse 
disorder(s) does not appear of record.  Under these 
circumstances, a remand for an examination to clarify the 
nature and etiology of the claimed substance abuse 
disorder(s) is warranted.  38 C.F.R. § 19.9 (1998). 

Additional etiologic questions need to be addressed on 
remand.  Specifically, a June 1997 VA mental examination 
report indicates that the veteran experienced PTSD symptoms 
during service, and also noted that he had used drugs and 
alcohol during service.  However, the examiner did not 
comment on whether the in-service substance abuse occurred 
independently of PTSD symptomatology, or was a form of self-
medication for such symptoms, as the veteran indicated in the 
June 1995 stressor statement, May 1995 and June 1998 VA 
hospitalization summaries, and elsewhere in the record.  
Also, although the examiner had access to the claims file, 
the examiner's report did not mention certain service medical 
records which suggest that the veteran might have experienced 
substance abuse problems prior to service, as discussed in 
the following paragraph.

The following evidence suggests that the veteran might have 
had alcohol or drug problems prior to his entry into service 
in May 1970, and prior to commencement of his duty in the 
Republic of Vietnam on September 8, 1971.  See DD-214 and 
DA 20.  Specifically, a December 1971 service clinical record 
reflects the veteran's complaints of anxiety and insomnia, a 
history of an overdose on prescribed Seconal two days prior 
to the examination, and a diagnosis of anxiety reaction 
existing prior to service.  A corresponding psychiatric 
report, directed to the veteran's commanding officer, noted 
that a review of the veteran's past history had revealed 
complaints of anxiety, insomnia, and other complaints, as 
well as a "long past history" of multiple drug use, 
including LSD, amphetamines, and marijuana.  (Treatment 
records dated in May and July 1971 reflect complaints of 
insomnia "for years," as well as anxiety, jitters, and 
formication, and treatment of such symptoms with chloral 
hydrate.  "Formication" is defined as "a form of 
paresthesia or tactile hallucination; a sensation as if small 
insects are creeping under the skin."  STEADMAN'S MEDICAL 
DICTIONARY 679 (26th ed. 1995).  Chloral hydrate is defined, 
in pertinent part, as a sedative or "hypnotic" drug, which 
in turn means an agent that promotes sleep.  Id. at 323, 
833.)  An undated service clinical record, generated after 
November 29, 1971, reflects that the veteran "used to be" 
on speed, but was at that time taking marijuana 
"occasionally."  Also, during a January 1995 VA 
Hospitalization, the veteran stated that he began using 
alcohol at age 13 and opiates in 1968 (although the 
hospitalization summary also reflects that he reported the 
1968 opiate use occurred in the Republic of Vietnam, and 
during the March 1997 hearing, he testified that he "never" 
used alcohol and drugs prior to service in Vietnam [Tr. p. 
12]).  The examiner on remand should consider such evidence.

Furthermore, the July 1996 VA hospitalization summary, and 
other records, reflect that there might have been substantial 
gaps in the veteran's drug and alcohol use subsequent to 
service, suggesting a possible intervening cause of any 
current substance abuse.  For example, the April 1996 VA 
hospitalization summary reflects that his heroin abuse might 
have begun long after service, due to the loss of his job and 
girlfriend in 1982.  The veteran has also reported periods of 
abstinence from heroin and alcohol of up to a year and a 
half.  See September 1997 VA hospitalization summary and July 
1996 VA outpatient record.  Yet, the etiologic evidence in 
the file does not address these records. 

In conducting the review of the medical evidence on remand, 
the examiner should consider all of the pertinent evidence 
regarding the veteran's history.  See Green v. Derwinski, 1 
Vet. App. 121, 123-124 (1991).  However, to the extent that 
the examiner relies on the veteran's report(s) of his 
history, the examiner should explain how such reliance is 
warranted in light of the following evidence.  First, the 
veteran has provided contradictory statements regarding the 
dates that he began using drugs and alcohol, and he has 
admitted to providing contradictory statements to medical 
authorities in the past.  Compare, e.g., January 1995 VA 
hospitalization summary with RO hearing testimony 
[Tr. p. 12]; and see Tr. p. 11.  Secondly, he has received at 
least one diagnosis of "malingering."  See May 1995 VA 
hospitalization summary.  "The essential feature of 
malingering is the intentional production of false or grossly 
exaggerated physical or psychological symptoms, motivated by 
external incentives such as avoiding military duty, avoiding 
work, obtaining financial compensation ... or obtaining 
drugs."  APA's QUICK REFERENCE TO DSM-IV, 296-97 (1994).  
Thirdly, medical authorities have, at various times, 
characterized his behavior or statements as 
misrepresentative, manipulative, and drug seeking, and have 
noted his tendency toward exaggeration, distortion, and 
irrational thought.  See, e.g., VA inpatient treatment notes 
dated August 19, 1997, September 24, 1997, January 26, 1998, 
and January 29, 1998.  Fourthly, the veteran has stated that 
he has been convicted of welfare fraud.  See, e.g., August 
1995 VA examination report. 

Prior to the examination on remand, the RO should make 
efforts to obtain certain documentary evidence.  
Specifically, the veteran mentioned in his June 1995 stressor 
statement, and during his August 1995 social survey, that he 
underwent a detoxification program at Bien Hoa during 
service, after testing positive for opiate use.  Indeed, the 
August 1995 VA examination report indicates that the veteran 
might have been discharged from service due to substance 
abuse, when viewed in light of his discharge "under 
honorable conditions."  However, the records of the 
detoxification treatment, if they exist, are not in the file, 
and it does not appear that the RO has asked the National 
Personnel Records Center (NPRC) for such records, or the 
veteran's service personnel records.  Likewise, certain post-
service treatment reports that are mentioned in the record, 
but are not in the file, need to be obtained if reasonably 
practicable, as specified in the indented remand instruction 
paragraphs below.  Additionally, insofar as the veteran's 
claim of service connection is based on abuse of substances 
other than heroin, the RO should inform the veteran that he 
should submit evidence which tends to show that such 
substance abuse is due to a service-connected disability, 
such as the report of Dr. McGrath that he mentioned during 
the March 1997 RO hearing [Tr. p. 12].  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the RO has not issued a SSOC 
regarding service connection for substance abuse since 
October 1997, and thus has not adjudicated his claim in light 
of the recent decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court), which held 
that a veteran may obtain secondary service connection for 
substance abuse, and certain benefits that normally flow from 
the award of service connection (e.g., educational benefits 
for dependents, if any, pursuant to 38 U.S.C.A. Chapter 35), 
but that such a veteran is statutorily barred from receiving 
monetary compensation for service-connected substance abuse.  
Barela v. West, 11 Vet. App. 280 (1998); see VAOPGCPRECs 2-
98, 2-97.  Also, no SOC or SSOC reflects that the RO has 
informed the veteran of the regulation governing secondary 
service connection claims, 38 C.F.R. § 3.310(a) (1998) 
(disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).  The RO also needs to address the question as to 
whether the veteran is competent to render an etiological 
opinion regarding substance abuse in light of his medical 
training during service.  See Pellerin v. Brown, No. 94-687, 
slip op. at 2 (U.S. Vet. App. June 13, 1997) (dicta); cf. 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

This case is REMANDED for the following actions: 

1.  Before undertaking any other 
development requested in this remand, 
the RO should write to the veteran ask 
him to specifically identify which 
substances he claims to currently abuse 
as a result of PTSD.  For each substance 
he identifies, he should also identify, 
with assistance from his representative, 
the date of onset of use, any gaps in 
use (e.g., sobriety, abstinence, 
remission), the frequency and duration 
of use during any period of use, and the 
amounts used during such period(s).  He 
should be asked to identify, by name, 
date and location, the source of any 
treatment he received for alcohol or 
other substance abuse (before, during, 
or after service), and, if possible, to 
identify the custodian of records for 
each such treatment.  In particular, he 
should be asked whether he was treated 
by the "New Jersey VA Hospital" 
mentioned in Dr. Robinson's June 1995 
letter, and, if so, he should be asked 
to identify that facility and the dates 
of treatment.  In the same manner, he 
should be asked to identify the 
locations of the inpatient psychiatric 
treatments he received in 1971, the late 
1970's, and otherwise (mentioned in the 
June 1995 VA hospitalization summary), 
and the three methadone clinics in 
Niagara Falls, New York, where he 
received treatment in 1992 and 1993 
(mentioned in the August 1995 VA social 
survey).  He should also be asked to 
identify, by date, location, and charge, 
any arrests or convictions pertinent to 
possible drug or alcohol use or abuse 
(before, during, or after service), and, 
if possible, to identify the custodian 
of records of such matters.  After 
providing the veteran a reasonable 
period of time to respond, the RO should 
take reasonable steps to obtain any 
evidence so identified.  38 C.F.R. 
§ 3.159 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Also, the RO 
should inform the veteran that he may 
submit additional evidence in support of 
his claims.  The RO should tell him that 
the best type of evidence to submit is 
medical evidence which tends to show a 
causal link between service-connected 
PTSD and abuse of a particular substance 
or set of substances; an example of such 
evidence would be a statement from Dr. 
Sharon McGrath, of the type that the 
veteran mentioned during his March 1997 
RO hearing testimony [Tr. p. 12].  All 
materials obtained should be associated 
with the file. 

2.  Thereafter, the RO should contact 
NPRC or other appropriate archival 
authority and request all service 
clinical and hospitalization reports, 
mental hygiene records, and medical 
board reports.  In particular, the RO 
should ask for records of the veteran's 
treatment at a detoxification facility 
in Bien Hoa, Republic of Vietnam, during 
December 1971, January 1972, or February 
1972 (mentioned in the veteran's June 
1995 stressor statement and the August 
1995 VA social survey).  If, on remand, 
the veteran has provided more specific 
details regarding in-service treatment, 
such details should be forwarded to the 
NPRC or other appropriate authority.  
The RO should also ask NPRC for copies 
of all service personnel records, 
including records regarding the reasons 
for the veteran's discharge from 
service.  All materials obtained should 
be associated with the file. 

3.  Thereafter, RO should, with the 
veteran's authorization, contact the 
custodian of records for the school 
system attended by the veteran in 
Niagara Falls, New York, to obtain any 
medical and disciplinary records 
pertaining to the veteran, or other 
records which might reflect the 
veteran's abuse of drugs or alcohol at 
that time, if they exist (indicated by 
the January 1995 VA hospitalization 
summary, December 1971 service medical 
records, and the veteran's DA 20, item 
32).  If the evidence obtained from the 
veteran, NPRC (or other custodian of 
service department records), or the 
school system indicates the existence of 
additional pertinent evidence, such as 
police or court records from Niagara 
Falls (where the veteran lived prior to 
service) or the disciplinary or medical 
records from Memorial Medical Center 
(where the veteran worked prior to 
service), then the RO should take 
reasonable steps to obtain such 
additional evidence.  See August 1995 
social survey, DA 20, December 1971 
service medical records, and VA 
hospitalization summaries of January and 
June 1995.  All materials obtained 
should be associated with the file. 

4.  The RO should take reasonable steps 
to obtain medical evidence pertaining to 
the veteran's treatment for substance 
abuse and PTSD from the following 
sources, unless already obtained during 
the course of the remand proceedings, 
see Bell v. Derwinski, 2 Vet. App. 611 
(1992) and 38 C.F.R. § 3.159 (1998):  

(a) from the VA Medical Center (VAMC)  
in Buffalo, New York:  
(i) hospitalization summaries and 
inpatient treatment records for the 
veteran's hospitalizations--
(1) from December 28, 1982, to 
March 4, 1983 (mentioned in a 
February 1983 VA inpatient 
treatment record and March 1984 VA 
Form 10-7132 ("Status Change")),
(2) from an unknown date to 
May 28, 1983 (indicated in the 
irregular discharge note dated 
May 28, 1983),
(3) from an unknown date to 
July 17, 1997 (mentioned in the 
September 1997 VA hospitalization 
summary), and
(4) for the early Spring 1984 
inpatient PTSD program (mentioned 
in the March 1997 VA 
hospitalization summary),
(ii) inpatient treatment records 
for the veteran's hospitalizations in 
October 1991, from December 1994 to 
January 1995, from April to May 1995, 
and from May to June 1995 (indicated by 
the corresponding VA hospitalization 
summaries), 
(iii) outpatient treatment records 
from 1982 to date (indicated in the 
veteran's May 1995 claim), 

(b) from the VAMC in Batavia, New York:  
inpatient treatment records for the 
veteran's hospitalization in April 1996 
and from February to March 1997 
(indicated in the corresponding VA 
hospitalization summaries),

(c) from the VAMC in Palo Alto, 
California:  inpatient treatment records 
for the veteran's hospitalization from 
March to June 1998 (indicated in the 
corresponding VA hospitalization 
summary),

(d) from the VA outpatient clinic in 
Menlo Park, California:  outpatient 
treatment records dated from February 
1998 to date (mentioned in the February 
1998 VA hospitalization summary),

(e) from the COPIN House in Buffalo, New 
York:  all treatment and counseling 
records dated from 1984 to date, 
including residencies in June 1995, from 
January to April 1990, September 1990, 
and from April to July 1996 (mentioned 
in Dr. Robinson's June 1995 letter to 
the RO, an October 24, 1990 VA 
outpatient record, the veteran's June 
1996 claim, the veteran's August 1996 
statement, and the September 1997 VA 
hospitalization summary), see Dunn v. 
West, 11 Vet. App. 462 (1998),

(f) from the Niagara Falls Memorial 
Medical Center, in Niagara Falls, New 
York:  all inpatient treatment records 
dated 1973 to 1984, including treatment 
for the 1982 and 1984 suicide attempts 
(mentioned in the veteran's January 1983 
claim (VA Form 21-256), January 1983 
statement, May 9, 1983 VA outpatient 
treatment record, and April 1996 VA 
hospitalization summary),

(g) from the Erie County Medical Center 
Detox Facility:  treatment records from 
1993 (mentioned in the August 1995 VA 
social survey),

(h) from the First Step Detox Center in 
Niagara Falls, New York:  treatment 
records from January to August 1997 
(indicated in an August 8, 1997 VA 
inpatient admission note), and 

(i) from John G. Robinson, M.D., last 
known address in Buffalo, New York:  the 
consultation and treatment records for 
the veteran's nine visits from 
October 30, 1989 to date (mentioned in 
Dr. Robinson's June 1995 letter to the 
RO and the August 1995 VA social 
survey).  All materials obtained should 
be associated with the file. 

5.  Thereafter, the RO should schedule 
the veteran for a mental examination to 
determine the nature and etiology of the 
substance abuse disorder(s) which he 
claims as secondary to service-connected 
PTSD.  The RO should make the claims 
file available to the examiner.  The 
examiner should review the claims file 
(including the medical history 
summarized in the body of this remand), 
examine the veteran, and provide a 
diagnosis as to any substance abuse 
disorder found on current examination, 
specifying each substance that is 
abused.  If, at the time of examination, 
a substance abuse disorder is in 
remission (or found only by history) 
with respect to any particular 
substance, the examiner should comment 
on the duration of such abuse, the 
likelihood of recurrence or relapse, and 
whether such disorder existed in May 
1995 when the veteran submitted his 
claim.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  For any 
substance abuse disorder found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder is caused by service-
connected PTSD.  The examiner's 
conclusions should be based on 
consideration of all pertinent evidence 
of the veteran's medical history.  
However, to the extent that the 
examiner's conclusions rely on the 
veteran's own report(s) of his history, 
or explanations of inconsistencies in 
his report(s), the examiner's report 
should explain how such reliance is 
warranted in light of the contradictory 
statements by the veteran regarding the 
dates that he began using drugs and 
alcohol, his admission of providing 
contradictory statements to medical 
authorities in the past, his diagnosis 
of malingering, his history of behavior 
characterized by medical personnel as 
misrepresentative, manipulative, drug 
seeking, etc., and his admitted 
conviction for welfare fraud.  See 
summary in body of remand.

6.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claim of entitlement to service 
connection for substance abuse, claimed 
as secondary to PTSD.  In so doing, the 
RO should address the issue of whether 
his claim is well-grounded as to each 
substance that he has identified as 
being attributable to PTSD.  In this 
regard, the RO needs to address the 
question as to whether the veteran is 
competent to render an etiological 
opinion regarding substance abuse in 
light of his medical training during 
service.  If a claim is found to be well 
grounded, then the RO should consider 
whether any additional assistance is due 
to the veteran in the development of the 
claim.  If any benefit sought is denied, 
a SSOC should be issued to the veteran 
and his representative.  The SSOC should 
contain a recitation to 38 C.F.R. 
§ 3.310(a), and reflect consideration of 
the principles set forth in Barela v. 
West, 11 Vet. App. 280 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the matter subject 
to this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

